Exhibit 10.1

 

GulfMark Offshore, Inc.

Management Incentive Plan

 

1.     Purpose. The purpose of the GulfMark Offshore, Inc. Management Incentive
Plan is to further align the interests of participants with those of the
shareholders by providing incentive compensation opportunities tied to the
performance of the Common Stock (as defined below) and by promoting increased
ownership of the Common Stock by such individuals. The Plan is also intended to
advance the interests of the Company and its shareholders by attracting,
retaining and motivating key personnel upon whose judgment, initiative and
effort the successful conduct of the Company’s business is largely dependent.

 

 

2.

Definitions. Wherever the following capitalized terms are used in the Plan, they
shall have the meanings specified below:

 

“Affiliate” shall mean any person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company (within the meaning of the Exchange Act).

 

“Award” means an award of a Stock Option, Restricted Stock Award, Restricted
Stock Unit Award, or Other Award granted under the Plan.

 

“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant, as provided in Section 12.1 hereof.

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall have the meaning set forth in Section 10.2(b) hereof.

 

“Code” means the United States Internal Revenue Code of 1986, as amended,
together with the applicable regulations thereunder.

 

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan, or the
full Board if no such committee is appointed.

 

“Common Stock” means the common stock of the Company (par value $0.01 per
share).

 

“Company” means GulfMark Offshore, Inc. and any successor thereto.

 

“Date of Grant” means the date on which an Award under the Plan is granted, or
such later date as the Board or Committee may specify to be the effective date
of an Award.

 

“Disability” means, unless otherwise provided in an Award Agreement or as set
forth in an employment agreement between a Participant and the Company, a
Participant being considered “disabled” within the meaning of Section 409A of
the Code.

 

 

--------------------------------------------------------------------------------

 

 

“Effective Date” means April 13, 2018.

 

“Eligible Person” means any Person who is an employee, director, or consultant
of the Company or any of its Subsidiaries.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Fair Market Value” of a share of Common Stock shall be the fair market value of
such share as reasonably determined by the Committee in its good-faith
discretion, and to the extent deemed appropriate by the Committee, based upon a
recent transaction price per share or third-party valuation of the Common Stock
and, to the extent necessary, shall be determined in a manner consistent with
Section 409A of the Code; provided that, following an IPO, the “Fair Market
Value” shall be the closing trading price of a share of Common Stock on the
grant date.

 

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code.

 

“IPO” means the first underwritten public offering of the Common Stock covering
the offer and sale of Common Stock for the account of the Company underwritten
by a reputable nationally recognized underwriter pursuant to which the Common
Stock will be quoted or listed on a nationally-recognized securities exchange.

 

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

“Other Award” means any right granted pursuant to Section 9 hereof which is (i)
not an Award described in Sections 6 through 8 hereof, and (ii) an Award of
Common Stock or an Award denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, Common Stock (including,
without limitation, securities convertible into Common Stock), as deemed by the
Committee to be consistent with the purposes of the Plan.

 

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

 

“Permitted Holder” means any of Canyon Capital Advisors LLC; Captain Q, LLC;
Raging Capital Management, LLC; or their respective affiliates.

 

“Person” means an individual, partnership, corporation, unincorporated
organization, joint stock company, limited liability company, trust, joint
venture or other legal entity, or a governmental agency or political subdivision
thereof.

 

“Plan” means the GulfMark Offshore, Inc. Management Incentive Plan as set forth
herein, effective as provided in Section 14.1 hereof and as may be amended
and/or restated from time to time.

 

“Qualified Liquidity Event” or “QLE” means the occurrence of one or more of the
following events following the Effective Date:

 

- 2 -

--------------------------------------------------------------------------------

 

 

(i)     Any “person” within the meaning of those terms as used in Section 13(d)
of the Exchange Act, other than an affiliate of the Company or a Permitted
Holder, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;

 

(ii)     The Company’s shareholders approve, in one or a series of transactions,
a plan of complete liquidation of the Company; or

 

(iii)     The sale or other disposition by the Company of all or substantially
all of its assets in one or more transactions other than (x) to an affiliate of
the Company or a Permitted Holder or (y) in connection with a spinoff or similar
corporate transaction.

 

Notwithstanding the foregoing, if a Qualified Liquidity Event constitutes a
payment event with respect to a payment that would be deemed to constitute
non-qualified deferred compensation subject to section 409A of the Code, then,
to the extent required to avoid the imposition of additional taxes under Section
409A of the Code, the transaction or event described in paragraph (i), (ii) or
(iii) above, with respect to such deferred compensation, shall only constitute a
Qualified Liquidity Event for purposes of the payment timing of such deferred
compensation if such transaction also constitutes a “change in control event,”
as defined in Treasury Regulation §1.409A-3(i)(5).

 

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 7 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

“Restricted Stock Unit Award” means a grant of a right to receive shares of
Common Stock (or other consideration based on the value of shares of Common
Stock) to an Eligible Person under Section 8 hereof that are issued subject to
such vesting and transfer restrictions as the Committee shall determine, and
such other conditions, as are set forth in the Plan and the applicable Award
Agreement.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Service” means a Participant’s service as an employee, director, or consultant
of the Company or any of its Subsidiaries, as applicable.

 

“Stock Option” means a grant to an Eligible Person under Section 6 hereof of an
option to purchase shares of Common Stock at such time and price, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.

 

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other Affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.

 

- 3 -

--------------------------------------------------------------------------------

 

 

 

3.

Administration.

 

3.1     Administration. The Plan shall be administered by the Board or, to the
extent authorized by the Board, the Committee. Either such entity shall have the
right, from time to time, to delegate to one or more officers of the Company the
authority to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of applicable law and such other
limitations as the Board or Committee, as applicable, shall determine. Either
such entity shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Board or Committee’s authority,
as applicable, is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Board or Committee shall
be interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the proper delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Board or Committee, as applicable, and shall be deemed for all
purposes of the Plan to have been taken by the Board or Committee, as
applicable.

 

3.2     Authority. Any authority of the Committee may also be exercised by the
Board (and any references to the Committee shall also be interpreted to refer to
the Board), except to the extent that the grant or exercise of such authority
would cause any Award or transaction to become subject to (or lose an exemption
under) the short-swing profit recovery provisions of Section 16 of the Exchange
Act or fail to comply with applicable rules or regulations promulgated by any
national securities exchange or national securities association on which the
Common Stock may be traded. The Committee shall have such powers and authority
as may be necessary or appropriate for the Committee to carry out its functions
as described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number and type of shares or units subject to each Award, the purchase price of
an Award (if any), the time or times at which an Award will become vested,
exercisable or payable, the performance criteria, performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. The Committee has the ability to set performance goals based on such
metrics as it deems appropriate, including, but not limited to, Non-GAAP
performance measures included in any of the Company’s Securities and Exchange
Commission filings, operational metrics, financial ratios, total shareholder
return, market share, line items on the Company’s balance sheet, and line items
on the Company’s income statement. Subject to the terms of the Plan, the
Committee shall have the authority to amend the terms of an Award in any manner
that is not inconsistent with the Plan, provided that no such action shall
materially adversely affect the rights of a Participant with respect to an
outstanding Award without the Participant’s consent. The Committee shall also
have discretionary authority to interpret the Plan, to make all factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the Plan or
any Award Agreement hereunder. The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as the Committee may select. All interpretations,
determinations, and actions by the Board or the Committee, as applicable, shall
be final, conclusive, and binding upon all parties.

 

- 4 -

--------------------------------------------------------------------------------

 

 

3.3     Liability & Indemnification. The Board, the Committee and their
respective designees shall not be liable for any action or determination made in
good faith with respect to the Plan or any Award issued hereunder. The Company
will indemnify and defend the Board, the Committee or their respective designees
to the maximum extent permitted by law for all actions taken on behalf of the
Company with respect to the Plan.

 

 

4.

Shares Subject to the Plan.

 

4.1     Number of Shares Reserved. Subject to adjustment pursuant to Section 4.2
hereof, the maximum number of shares of Common Stock which may be issued under
all Awards granted to Participants under the Plan shall be 876,552. Subject to
adjustment as provided in Section 4.2 hereof: (a) the maximum number of shares
of Common Stock with respect to which Incentive Stock Options may be granted
under the Plan shall be 876,552 shares; (b) unless otherwise determined by the
Committee, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any single Participant in respect of any single
calendar year (including, without limitation, as a portion of any applicable
performance period) shall be 250,000 shares; and (c) the maximum number of
shares of Common Stock with respect to which Awards may be granted to any single
non-employee member of the Board in any single calendar year (including, without
limitation, as a portion of any applicable performance period) shall be 40,000
shares.

 

4.2     Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary cash or stock dividend, stock
split, reverse stock split, or other distribution or payment with respect to the
shares of Common Stock or any merger, reorganization, consolidation,
combination, spin-off, or other similar corporate change, or any other change
affecting the Common Stock the Committee shall, in the manner and to the extent
it considers in good faith to be equitable to the Participants and consistent
with the terms of the Plan, cause an adjustment to be made to (a) the number and
kind of shares or units subject to Awards under the Plan pursuant to Section 4.1
hereof, (b) the number and kind of shares of Common Stock or other rights
(including, without limitation, cancellation of the awards in exchange for a
cash payment or awarding cash payments to holders of such Awards) subject to
then outstanding Awards, (c) the exercise price or base price for each share or
other right subject to then outstanding Awards, and (d) any other terms of an
Award that are affected by the event or change. Notwithstanding the foregoing,
(i) any such adjustments shall, to the extent necessary, be made in a manner
consistent with the requirements of Section 409A of the Code, and (ii) in the
case of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of Section
424(a) of the Code.

 

4.3     Availability of Certain Shares. Any shares of Common Stock covered by an
Award granted under the Plan shall not be counted unless and until they are
actually issued and delivered to a Participant and, therefore, the total number
of shares of Common Stock available under the Plan as of a given date shall not
be reduced by shares of Common Stock relating to prior Awards that (in whole or
in part) have expired or have been forfeited or cancelled, and upon payment in
cash of the benefit provided by any Award, any shares of Common Stock that were
covered by such Award will be available for issue hereunder. For the avoidance
of doubt, the following shares of Common Stock shall again be made available for
delivery to Participants under the Plan: (a) shares of Common Stock not issued
or delivered as a result of the net settlement of an outstanding Stock Option,
(b) shares of Common Stock used to pay the exercise price or withholding taxes
related to an outstanding Award, (c) shares of Common Stock repurchased by the
Company using proceeds realized by the Company in connection with a
Participant’s exercise of a Stock Option, and (d) shares of Common Stock
purchased by Participants for Fair Market Value.

 

- 5 -

--------------------------------------------------------------------------------

 

 

5.     Eligibility and Awards. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant under the Plan. The
Committee has the authority, in its discretion, to determine and designate from
time to time those Eligible Persons who are to be granted Awards, the types of
Awards to be granted, the number of shares of Common Stock subject to Awards to
be granted and the terms and conditions of such Awards consistent with the terms
of the Plan. In selecting Eligible Persons to be Participants, and in
determining the type and amount of Awards to be granted under the Plan, the
Committee shall consider any and all factors that it deems relevant or
appropriate.

 

6.      Stock Options.

 

6.1     Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.6
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.

 

6.2     Exercise Price. The exercise price per share of a Stock Option shall not
be less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant. The Committee may, in its discretion, specify for any Stock
Option an exercise price per share that is higher than the Fair Market Value on
the Date of Grant.

 

6.3     Vesting of Stock Options. The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant, on the attainment of specified
performance goals or on such other terms and conditions as approved by the
Committee in its discretion. The vesting and exercisability of a Stock Option
may be accelerated by, and may be dependent upon, in whole or in part, the
occurrence of a Qualified Liquidity Event.

 

6.4     Term of Stock Options. The Committee shall, in its discretion, prescribe
in an Award Agreement the period during which a vested Stock Option may be
exercised, provided, however, that the maximum term of a Stock Option shall be
ten years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary.

 

- 6 -

--------------------------------------------------------------------------------

 

 

6.5     Stock Option Exercise; Tax Withholding. Subject to such terms and
conditions as specified in an Award Agreement, a vested Stock Option may be
exercised in whole or in part at any time during the term thereof by notice in
the form required by the Company, together with payment of the aggregate
exercise price therefore, provided that arrangements satisfactory to the Company
have been made with respect to any applicable withholding tax, pursuant to
Section 13.4 hereof. Payment of the exercise price shall be made in one or more
of the following forms of payment at the election of the Participant: (i) in
cash or by cash equivalent acceptable to the Committee, (ii) to the extent
permitted by the Committee in its discretion, in shares of Common Stock, valued
at the Fair Market Value of such shares on the date of exercise, (iii) to the
extent permitted by the Committee in its discretion, by reduction in the number
of shares of Common Stock otherwise deliverable upon exercise of such Stock
Option with a Fair Market Value equal to the aggregate exercise price of such
Stock Option at the time of exercise, (iv) to the extent permitted by the
Committee in its discretion, by a combination of the foregoing methods, or (v)
by such other method as may be approved by the Committee or set forth in the
Award Agreement.

 

6.6     Additional Rules for Incentive Stock Options.

 

a)     Eligibility. An Incentive Stock Option may be granted only to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of Section
424(f) of the Code.

 

b)     Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of Common Stock with respect to which incentive stock
options under Section 422 of the Code are exercisable for the first time in any
calendar year under the Plan and any other stock option plans of the Company or
any subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking stock options into account in the order in which they were granted.

 

c)     Termination of Employment. An Award of an Incentive Stock Option may
provide that such Stock Option may be exercised not later than three months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of Section
422 of the Code.

 

d)     Other Terms and Conditions; Nontransferability. Any Incentive Stock
Option granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.

 

- 7 -

--------------------------------------------------------------------------------

 

 

e)     Disqualifying Dispositions. If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.

 

7.        Restricted Stock Awards.

 

7.1     Grant of Restricted Stock Awards. A Restricted Stock Award may be
granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Award. The Committee may provide in an
Award Agreement for the payment of dividends and distributions to the
Participant at such times as paid to stockholders generally or at the times of
vesting or other payment of the Restricted Stock Award.

 

7.2     Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant, on the attainment of specified performance goals or on such other
terms and conditions as approved by the Committee in its discretion. The vesting
of a Restricted Stock Award may be accelerated by, and may be dependent upon, in
whole or in part, the occurrence of a Qualified Liquidity Event.

 

7.3     Rights as Shareholder. Subject to the foregoing provisions of the Plan
and the applicable Award Agreement, unless otherwise prohibited by applicable
law or determined by the Committee, the Participant shall have the rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including but not limited to the right to vote the
shares and receive all dividends in respect of shares and other distributions
paid or made with respect thereto. Any Common Stock or other securities or
payments received or payable as a dividend, distribution or otherwise will be
subject to the same restrictions as the underlying Restricted Stock Award.

 

7.4     Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall reasonably promptly provide a copy to the Company. The
Committee may provide in an Award Agreement that the Restricted Stock Award is
conditioned upon the Participant’s making or refraining from making an election
with respect to the Award under Section 83(b) of the Code.

 

8.        Restricted Stock Unit Awards.

 

8.1     Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may
be granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Unit Award.

 

- 8 -

--------------------------------------------------------------------------------

 

 

8.2     Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock or their cash equivalent, any combination thereof, or in
any other form of consideration, as determined by the Committee and contained in
the Award Agreement.

 

8.3     Vesting Requirements. The restrictions or conditions imposed on shares
granted under a Restricted Stock Unit Award shall lapse in accordance with the
vesting requirements specified by the Committee in the applicable Award
Agreement. The requirements for vesting of a Restricted Stock Unit Award may be
based on the continued Service of the Participant, on the attainment of
specified performance goals or on such other terms and conditions as approved by
the Committee in its discretion. The vesting and/or settlement of a Restricted
Stock Unit Award may be accelerated by, and may be dependent upon, in whole or
in part, the occurrence of a Qualified Liquidity Event. At the time of the grant
of a Restricted Stock Unit Award, the Committee, as it deems appropriate, may
impose such restrictions or conditions that delay the settlement of a Restricted
Stock Unit Award to a time after the vesting of such Restricted Stock Unit
Award, subject to Section 409A of the Code.

 

8.4     No Rights as Shareholder. Unless and until shares of Common Stock
underlying a Restricted Stock Unit Award are actually delivered to the
Participant upon settlement of the Restricted Stock Unit Award, the Participant
shall have no rights of a shareholder with respect to the shares granted to the
Participant under a Restricted Stock Unit Award, including but not limited to
the right to vote the shares or receive dividends or other distributions or
amounts accrued, paid or made with respect thereto.

 

8.5     Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Committee and contained in the applicable Award Agreement. At the sole
discretion of the Committee, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Committee. Any such dividend equivalents
(including but not limited to any additional shares covered by the Restricted
Stock Unit Award credited by reason of such dividend equivalents) will be
subject to all of the same terms and conditions of the underlying Award
Agreement to which they relate, including, without limitation, with respect to
the vesting and settlement thereof.

 

9.       Other Awards. An Other Award may be granted to any Eligible Person
selected by the Committee. Subject to the terms of the Plan, the Committee will
determine the terms and conditions of any such Other Award, including but not
limited to the price, if any, at which securities may be purchased pursuant to
any Other Award granted under the Plan, and any applicable vesting, settlement
and payment terms.

 

10.       Forfeiture Events.

 

10.1     General. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment (including, without
limitation, repayment to the Company of any gain related to the Award), or other
provisions intended to have a similar effect, upon such terms and conditions as
may be determined by the Committee, upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of the Participant’s Service for Cause, the Participant’s violation
of material Company policies or breach of noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant. In addition,
notwithstanding anything in the Plan to the contrary, any Award Agreement may
also provide for the reduction, cancellation, forfeiture or recoupment of an
Award (including, without limitation, repayment to the Company of any gain
related to the Award), or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or under
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Stock may be
traded or under any clawback or similar policy adopted by the Company.

 

- 9 -

--------------------------------------------------------------------------------

 

 

10.2     Termination for Cause.

 

a)   General. Unless otherwise set forth in an Award Agreement or a written
employment agreement between a Participant and the Company, if applicable, if a
Participant’s Service with the Company or any Subsidiary shall be terminated for
Cause, such Participant’s rights, payments and benefits with respect to an Award
shall be subject to cancellation, forfeiture and/or recoupment. The Company
shall have the power, subject to Section 10.2(b), to determine whether the
Participant has been terminated for Cause and the date upon which such
termination for Cause occurs. Any such determination shall be final, conclusive
and binding upon the Participant. In addition, if the Company shall reasonably
determine that a Participant has committed or may have committed any act which
is reasonably likely to constitute the basis for a termination of such
Participant’s Service for Cause, the Company may suspend for up to 30 days the
Participant’s rights to exercise any option, receive any payment or vest in any
right with respect to any Award pending a determination by the Company of
whether an act has been committed which is reasonably likely to constitute the
basis for a termination for Cause as provided in this Section 10.2, but, in each
case, only to the extent that such action would not result in an acceleration of
income or imposition of a tax under Section 409A of the Code. If, subsequent to
a Participant’s voluntary termination of Service or involuntary termination of
Service without Cause, it is discovered that the Participant’s Service could
have been terminated for Cause, the Committee may deem such Participant’s
Service to have been terminated for Cause.

 

b)   Definition of “Cause”. For purposes of the Plan and determining the
treatment of Awards granted thereunder, unless otherwise provided in an
applicable Award Agreement or as set forth in a written employment agreement
between a Participant and the Company, “Cause” shall mean: (i) the Participant’s
commission of theft, embezzlement, any other act of dishonesty relating to
Participant’s employment or service, or any willful violation of any law, rules
or regulation applicable to the Company, including, but not limited to, those
laws, rules or regulations established by the Securities and Exchange
Commission, or any self-regulatory organization having jurisdiction or authority
over Participant or the Company; or (ii) Participant’s conviction of, or plea of
guilty or nolo contendere to, any felony or of any other crime involving fraud,
dishonesty or moral turpitude; or (iii) a determination by the Company that
Participant has materially breached the terms of any agreement between
Participant and the Company or any subsidiary of the Company; or (iv)
Participant’s willful failure to perform the reasonable and customary duties of
Participant’s position with the Company or any subsidiary of the Company, which
failure is not remedied within ten (10) business days after written demand by
the Company for substantial performance is received by Participant which
specifically identifies the nature of such failure.

 

- 10 -

--------------------------------------------------------------------------------

 

 

11.     Restrictions on Transfer. Awards under the Plan shall not be assignable
or transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, in the event of
the death of the Participant, except as otherwise provided in an applicable
Award Agreement, an outstanding Award may become payable to the Participant’s
beneficiary as designated by the Participant in the manner prescribed by the
Committee or, in the absence of an authorized beneficiary designation, by the a
legatee or legatees of such Award under the Participant’s last will, or by the
Participant’s executors, personal representatives or distributees of such Award
in accordance with the Participant’s will or the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may, with the prior
written consent of the Committee, make transfers of outstanding Awards to
immediate family members or to a trust, the sole beneficiaries of which are the
Participant or immediate family members, in each case solely for estate planning
purposes, in all instances subject to compliance with any applicable spousal
consent requirements and all other applicable laws.

 

12.       General Provisions.

 

12.1     Award Agreement. To the extent deemed necessary by the Committee, an
Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock subject to the Award, the purchase price of the Award (if any), the
time or times at which an Award will become vested, exercisable or payable and
the term of the Award. The Award Agreement may also set forth the effect on an
Award of a Qualified Liquidity Event and a termination of Service under certain
circumstances. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and may also set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. An
Award Agreement may be in the form of an agreement to be executed by both the
Participant and the Company (or an authorized representative of the Company) or
certificates, notices or similar instruments as approved by the Committee. The
Committee need not require the execution of an Award Agreement by a Participant,
in which case, acceptance of the Award by the Participant shall constitute
agreement by the Participant to the terms, conditions, restrictions and
limitations set forth in the Plan and the Award Agreement.

 

12.2     Determinations of Service. Subject to applicable law, including without
limitation Section 409A of the Code, the Committee shall, in good faith, make
all determinations relating to the Service of a Participant with the Company or
any Subsidiary in connection with an Award, including, without limitation, with
respect to the continuation, suspension or termination of such Service. A
Participant's Service shall not be deemed terminated if the Committee determines
that (i) a transition of employment to service with a partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the Company
or a Subsidiary is a party is not considered a termination of Service, (ii) the
Participant transfers between service as an employee and service as a consultant
or other personal service provider (or vice versa), or (iii) the Participant
transfers between service as an employee and that of a non-employee director (or
vice versa). The Committee may determine whether any corporate transaction, such
as a sale or spin-off of a division or subsidiary that employs a Participant,
shall be deemed to result in a termination of Service for purposes of any
affected Awards.

 

- 11 -

--------------------------------------------------------------------------------

 

 

12.3     No Right to Continued Service. Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person or any
Participant any right to continue in the Service of the Company or any of its
Subsidiaries, or interfere in any way with the right of the Company or any of
its Subsidiaries to terminate the employment or other service relationship of an
Eligible Person or a Participant for any reason at any time.

 

12.4     Rights as Shareholder. A Participant shall have no rights as a holder
of shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.2 hereof, no adjustment or other
provision shall be made for dividends or other shareholder or security holder
rights, except to the extent that the Award Agreement provides for dividend
payments or dividend equivalent rights. The Committee may determine, in its
discretion, the manner of delivery of Common Stock to be issued under the Plan,
which may be by delivery of stock certificates, electronic account entry into
new or existing accounts or any other means as the Committee, in its discretion,
deems appropriate. The Committee may require that any certificates or other
evidence of ownership be held in escrow by the Company for any shares of Common
Stock or cause the shares to be legended in order to comply with the securities
laws, the restrictions arising under the Plan or other applicable restrictions.
Should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee reasonably considers
necessary or advisable.

 

12.5     Other Compensation and Benefit Plans. The adoption of the Plan shall
not affect any other share incentive or compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

 

12.6     Plan Binding on Transferees. The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.

 

12.7     Additional Restrictions; Adjustments. In the event of a change in
control, a Qualified Liquidity Event or similar corporate event or a change in
capital structure, the Committee shall have the power to (i) accelerate the
vesting and exercisability of any Award under the Plan, (ii) provide that
outstanding Awards granted under the Plan shall either continue in effect, be
assumed or an equivalent award shall be substituted therefor by the successor
corporation or a parent corporation or subsidiary corporation, or (iii) cancel,
effective immediately prior to the occurrence of such event, Stock Options,
Restricted Stock Unit Awards (including each dividend equivalent right related
thereto), Restricted Stock Awards, and/or Other Awards granted under the Plan
outstanding immediately prior to such event (whether or not then vested or
exercisable) and, in full consideration of such cancellation, pay to the holder
of such Award a cash payment in an amount equal to the excess, if any, of the
Fair Market Value (as of a date specified by the Committee) of the shares of
Common Stock subject to such Award over the aggregate exercise price of such
Award (it being understood that, in such event, any Stock Option or Other Award
having a per share exercise price equal to, or in excess of, the Fair Market
Value of a share subject to such Stock Option or Other Award may be cancelled
and terminated without any payment or consideration therefor). In the event of a
change in control, a Qualified Liquidity Event or similar corporate event or a
change in capital structure, any Awards that vest or become payable as a result
of or in connection with the applicable event or circumstances may be subject to
the same terms and conditions applicable to the proceeds realized by the Company
or its shareholders in connection therewith (including, without limitation,
payment timing and any escrows, indemnities, payment contingencies or
holdbacks), as determined by the Committee in its sole discretion, subject to
compliance with Section 409A of the Code.

 

- 12 -

--------------------------------------------------------------------------------

 

 

13.      Legal Compliance

 

13.1     Securities Laws.

 

a)     No shares of Common Stock will be issued or transferred pursuant to an
Award unless and until all applicable requirements imposed by Federal and state
securities and other laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the shares of Common Stock
may be listed, have been fully met. The Committee may in good faith impose such
conditions on any shares of Common Stock issuable under the Plan as a result of
restrictions under the Securities Act or under the requirements of any exchange
upon which such shares of the same class are then listed or of any regulatory
agency having jurisdiction over the Company, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to make customary representations and warranties at the time of
issuance or transfer, including, without limitation, that the shares of Common
Stock are being acquired only for investment purposes and without any current
intention to sell or distribute such shares. Certificates representing Common
Stock acquired pursuant to an Award may bear such legends as the Committee may
consider appropriate under the circumstances.

 

b)     From the time the Company commences reliance on the exemption from
registration provided by Rule 12h-1(f)(1) of the Exchange Act and until the
Company ceases such reliance or becomes subject to the reporting requirements of
Sections 13 or 15(d) of the Exchange Act, the Company shall provide to the Award
holders the information required to be delivered under Rule 12h-1(f)(1)(vi) of
the Exchange Act, as applicable, in accordance with such rule.

 

13.2     Unfunded Plan. The adoption of the Plan and any reservation of shares
of Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

 

- 13 -

--------------------------------------------------------------------------------

 

 

13.3     Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any provision of the Plan or an Award Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A of the Code and the Treasury Regulations and other guidance issued
thereunder, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Award Agreement as the Committee deems
necessary to comply with such requirements. Notwithstanding anything contained
herein to the contrary, a Participant shall not be considered to have terminated
service with the Company for purposes of any payments under the Plan which are
subject to Section 409A of the Code until the Participant has incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under the Plan shall
be construed as a separate identified payment for purposes of Section 409A of
the Code. If any payment or benefit provided to a Participant in connection with
his or her separation from service is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Participant is determined to be a “specified employee” as defined in Section
409A of the Code, then such payment or benefit shall not be paid until the day
following the six-month anniversary of the separation from service or, if
earlier, on the Participant’s date of death.  The Company makes no
representation that any or all of the payments described in the Plan will be
exempt from or comply with Section 409A of the Code. In no event whatsoever
shall the Company or any of its Subsidiaries or Affiliates be liable for any
tax, interest or penalties that may be imposed on a Participant by Section 409A
of the Code or otherwise, or any damages for failing to comply with Section 409A
of the Code.

 

13.4     Tax Withholding. The Participant shall be responsible for payment of
any taxes or similar charges required by law to be paid by the Participant or
withheld from an Award or an amount paid in satisfaction of an Award. Any
required withholdings shall be paid by the Participant on or prior to the
payment or other event that results in taxable income in respect of an Award. In
addition to the methods described in the Plan, the Award Agreement may specify
the manner in which the withholding or other tax-related obligation shall be
satisfied with respect to the particular type of Award. Without limiting the
foregoing, if the Company or any Subsidiary reasonably determines that under the
requirements of applicable taxation laws or regulations of any applicable
governmental authority it is obliged to withhold for remittance to a taxing
authority any amount upon the grant, vesting, or exercise of an Award, the other
disposition or deemed disposition by a Participant of an Award or any Common
Stock or the provision of any other benefit under the Plan and if the
Participant does not provide notice of the applicable withholding method from
items (a) through (d) below, the Company or any of its Subsidiaries, may take
any steps it considers reasonably necessary in the circumstances in connection
therewith, including, without limiting the generality of the foregoing:

 

- 14 -

--------------------------------------------------------------------------------

 

 

a)     requiring the Participant to pay the Company or any of its Subsidiaries
such amount as the Company or any of its Subsidiaries is obliged to remit to
such taxing authority in respect thereof, with any such payment, in any event,
being due no later than the date as of which any such amount first becomes
included in the gross income of the Participant for tax purposes;

 

b)     to the extent permitted, and subject to rules established by, the
Committee, issuing any Common Stock issued pursuant to an Award to an agent on
behalf of the Participant and directing the agent to sell a sufficient number of
such shares on behalf of the Participant to satisfy the amount of any such
withholding obligation, with the agent paying the proceeds of any such sale to
the Company or any of its Subsidiaries for this purpose;

 

c)     to the extent permitted, and subject to the rules established by, the
Committee, withholding from the Common Stock otherwise issuable pursuant to the
exercise or settlement of an Award a number of shares of Common Stock sufficient
to satisfy the amount of any such withholding obligation; or

 

d)     to the extent permitted by law and consistent with Section 409A of the
Code, deducting the amount of any such withholding obligation from any payment
of any kind otherwise due to the Participant.

 

13.5     No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other person make any commitment or guarantee that any
Federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other person hereunder.

 

13.6     Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

13.7     Governing Law. The Plan and all rights hereunder shall be subject to
and interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

14.     Term; Amendment and Termination.

 

14.1     Term. The Plan has been adopted by the Board and shall become effective
as of the Effective Date. The term of the Plan will be ten years from the date
of adoption by the Board, subject to Section 14.2 hereof. Upon a termination of
the Plan, Awards shall remain outstanding in accordance with the terms set forth
in each applicable Award Agreement.

 

14.2     Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan or any Award or Award
Agreement hereunder. Notwithstanding the foregoing, no amendment, modification,
suspension or termination shall materially and adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award. For purposes of this Section 14.2, any action of the
Board or the Committee that in any way alters or affects the tax treatment of
any award or that the Board determines is necessary to prevent an award from
being subject to tax under Section 409A of the Code shall not be considered to
materially or adversely affect any Award.

 

- 15 -